Citation Nr: 1145791	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD and assigned a 30 percent rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 percent for his service-connected PTSD.  For the following reasons, the Board finds that remand is warranted for additional development before this claim is ready for appellate review.

Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's PTSD was last examined by VA in October 2007.  That examination is now over four years old.  In a September 2011 brief, the Veteran's representative argued that this claim should be remanded for a new VA examination to determine the current degree of impairment associated with the Veteran's PTSD.  Given the amount of time that has elapsed since the Veteran was last examined, and the fact that subsequent VA treatment records show that the Veteran has continued to seek treatment for PTSD, the Board agrees that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 38 C.F.R. §§ 3.326 (2011), 3.327(a).  

On remand, a new VA examination should be provided in accordance with the instructions set forth below. 

The Veteran's outstanding VA treatment records from November 2008 to the present should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from November 2008 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  Specifically, the examiner should state whether the Veteran's PTSD has resulted in one of the following: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

The agency of original jurisdiction (AOJ) should ensure that the examination report is adequate and responsive to the above directives before returning this case to the Board.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


